PER CURIAM.
The defendants appeal from a final judgment rendered after a jury verdict.
We have reviewed the record on appeal and the briefs submitted by counsel for the parties. We find competent, sufficient and substantial evidence to support the jury verdict and final judgment for the plaintiff in the amount of $2,000 compensatory damages. See Rules 1.190(b) and 1.480(b), RCP, 30 F.S.A.
The record does not reveal competent, sufficient and substantial evidence to sustain the final judgment and jury verdict for punitive damages. There was insufficient evidence to establish any fraud or any wilful, wanton or malicious conduct on the part of any of the defendants.
The final judgment herein appealed is affirmed as to the award of compensatory damages and is reversed as to the award of punitive damages.
It is so ordered.